Per Curiam.
A Ijill was filed by Sizer, a stockholder in the Drew Lumber Company, against the company and others, some of whom are alleged to have been stockholder's and officers of the company, and others who are alleged to have had' dealings with the company and its officers under such circumstances as violate the rights of complainant and entitle him to an accounting and to other appropriate relief involving large interests and rights in lands and other property.
Two separate demurrers to the bill of complaint were overruled, and from such orders an appeal was taken. On the allegations admitted by the demurrers the complainant would be entitled to relief if such allegations are not met and controverted by due course of procedure.
*154At this stage of the cause a detailed discussion of the voluminous allegations and of the grounds of the demurrers addressed thereto will not be undertaken, since the admitted allegations and the prayers for relief will be a sufficient guide to the chancellor in applying appropriate legal principles. unless further proceedings require the consideration of other matters that affect the equities, in which ease discussions on this interlocutory appeal may be ultimately of little value in the final disposition of the cause.
Order affirmed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.